CO NI A NW BRB WwW PB we

YP NY NY NY NY NY NY NY NY He em ew ewe eS ew DW DW en LG
oN DN FY KY = SO wm HI DA BR wD PB SB S

 

 

Case 2:18-cv-01827-RSL Document 47-1 Filed 08/07/19 Page 1 of 30

Hon. Robert S. Lasnik
Trial Date: March 2, 2020

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

PAULETTE BECK, as Personal No. 2:18-cv-01827-RSL
Representative of the ESTATE OF PIPER
TRAVIS, deceased, and PAULETTE and

GREGORY BECK, individually, —+PROPOSEDLORDER GRANTING

MOTION TO ALLOW PLAINTIFFS
Plaintiffs, TO FILE THEIR FIRST AMENDED

COMPLAINT FOR DAMAGES AND

Vv. STIPULATED/JOINT MOTION TO
CONTINUE TRIAL AND RELATED

SNOHOMISH COUNTY, a municipal DATES

corporation, TY TRENARY, MAGELLAN

ANDERSON, EMERSON YABUT, NOTED FOR CONSIDERATION:

CONNER SMITH, BIK-YEE URBAN, August 7, 2019

KARIN HEUSTED, JASON BURNS,
HEALTH PROS NORTHWEST, INC,
JEANNE DUNHAM, JOSEPH KING, and
JOHN DOES 1-10,

Defendants.

 

 

This Court having reviewed the Stipulated Motion to Allow Plaintiffs to File Their First
Amended Complaint for Damages and Stipulated/Joint Motion to Continue Trial and Related

Dates, and good cause appearing therefore:

ORDER GRANTING MOTION TO ALLOW PLAINTIFFS

TO FILE THEIR FIRST AMENDED COMPLAINT FOR DAMAGES AND FRIEDMAN | RUBIN® PLLP
STIPULATED/JOINT MOTION TO CONTINUE TRIAL AND RELATED 1109 ~ 15 Avenue, Suite 501
DATES Seattle, WA 98101

Beck, et al. v. Snohomish County, et al., Case No. 2:18-cv-01827-RSL P: (206) 501-4447 ~ F: (206) 623-0794

Page 1 of 4

 
co om HN DH NW FP WD HPO =

NY NM NY MYM NY LY DN PPO Se ee eR) ee ie Se ee
oOo NO ON FF YW NY KF SG Oem HD DR HW BR WD ww KF OC

 

Case 2:18-cv-01827-RSL Document 47-1 Filed 08/07/19 Page 2 of 30

IT IS HEREBY ORDERED:

1. Plaintiffs are granted leave to amend and file their First Amended Complaint for
Damages, a copy of which is attached hereto as Exhibit 1.

2. Defendants’ responsive pleading shall be due thirty (30) days from when the First
Amended Complaint for Damages is filed.

3, The Court shall issue an Amended Minute Order continuing the trial date and

related dates approximately 90 days.
4. The First Amended Complaint for Damages is deemed filed as of the date this

Order is transmitted via the CM/ECF system.

IT IS SO ORDERED.

 

DATED: Aveust B, 2O1F
ee

Huns Sf Cake

Hon. Robert S. Lasnik
United States District Court Judge

 

PROPOSES} ORDER GRANTING MOTION TO ALLOW PLAINTIFFS

TO FILE THEIR FIRST AMENDED COMPLAINT FOR DAMAGES AND FRIEDMAN | RuBIN® PLLP
STIPULATED/JOINT MOTION TO CONTINUE TRIAL AND RELATED 1109 — 1% Avenue, Suite 501
DATES Seattle, WA 98101

Beck, et al. v. Snohomish County, et al., Case No. 2:18-cv-01827-RSL P: (206) 501-4447 ~ F:; (206) 623-0794

Page 2 of 4

 

 
Case 2:18-cv-01827-RSL Document 47-1 Filed 08/07/19 Page 5 of 30

 

 

DITH Xa

I

 

 
Oo OC SI DR OT FF W NY

NV NY NY KBR NYY YD BD RD ee ee ei id ei ld a dL
ao nN Dn UH FF WN KF DB 6 GO aI DH WNW B WwW BB FY BO

 

 

Case 2:18-cv-01827-RSL Document 47-1 Filed 08/07/19 Page 6 of 30

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

PAULETTE BECK, as Personal No. 2:18-cv-01827-RSL
Representative of the ESTATE OF PIPER
TRAVIS, deceased, and PAULETTE and
GREGORY BECK, and TAMARA CASH, | FIRST AMENDED COMPLAINT
individually, FOR DAMAGES

Plaintiffs,

Vv.

SNOHOMISH COUNTY, a municipal
corporation, TY TRENARY, MAGELLAN
ANDERSON, EMERSON YABUT,
CONNER SMITH, BIK-YEE URBAN,
KARIN HEUSTED, JASON BURNS,
HEALTH PROS NORTHWEST, INC,
JEANNE DUNHAM, JOSEPH KING,
STUART ANDREWS, and JOHN DOES 1-
10,

Defendants.

 

 

I,
NATURE OF THE CASE
This is a civil rights case arising out of the unnecessary and unconscionable suffering
and death of Piper Travis, a 34-year-old woman who was detained for eleven days at the

Snohomish County Jail, awaiting trial on misdemeanor allegations.

FIRST AMENDED COMPLAINT FOR DAMAGES FRIEDMAN | RUBIN® PLLP
Beck, et al. v. Snohomish County, et al., Case No. 2:18-cv-01827-RSL 51 University Street, Suite 201
Page 1 of 25 Seattle, WA 98101

P: (206) 501-4447 ~ F: (206) 623-0794

 
Oo OO YD DH AW B&R WD KH

Y MY BY NY YY VY YY BP De Be Be oe ee oe ee oe Ue
oN DBD HW FF WN F& DGD OD wm DW DH BR WH SB GS

 

 

Case 2:18-cv-01827-RSL Document 47-1 Filed 08/07/19 Page 7 of 30

While in the custody and care of the Defendants, Piper became ill with pneumococcal
meningitis, an aggressive, painful, and potentially deadly central nervous system infection.
For days, Snohomish County Jail deputies and nurses ignored Piper’s pain and suffering.
Their inaction was deliberate, inhumane, and cruel. They offered Piper no treatment for her
pain. They conducted no meaningful medical or mental health assessment. They collected no
background records, history, or information. They identified no probable diagnosis. They
simply ignored Piper as she slowly and painfully decompensated before them. Over the
course of days, Piper’s moaning in pain progressed to yelling, then screaming, then
incoherent speech. Piper’s writhing on the floor of her cell in agony progressed to an inability
to walk, inability to stand, inability to dress herself, inability to talk, and inability to control
her bodily functions. Piper’s altered mental state progressed from unusual thoughts to
confusion, disorientation, then delirium, seizures, foaming at the mouth, and coma. Despite
all of these observable symptoms of obvious distress, jail deputies and nurses confided to the
medics, who eventually found Piper on the floor of her cell unresponsive, soaked in urine,
and foaming at the mouth, that Piper was faking her symptoms or experiencing a “psych”
issue.

Defendants were deliberately indifferent to Piper’s obvious pain and suffering.
Records from the Snohomish County Jail establish that Defendants attributed her obvious
medical symptoms to disobedience or non-emergent mental health issues. Instead of
providing treatment or care, they acted with disdain and punished her.

Defendant’s deliberate indifference to Piper’s serious medical need was the direct and
proximate cause of days of grievous, unnecessary, and inhumane suffering that preceded her
death.

IL.
PARTIES

2.1 Plaintiff Paulette Beck is a resident of Island County, Washington. She is the

Personal Representative of Piper Travis’ estate. Paulette is Piper Travis’ biological aunt.

Upon the tragic death of Piper’s mother (when Piper was 2-years-old), Paulette and her

FIRST AMENDED COMPLAINT FOR DAMAGES FRIEDMAN | RUBIN® PLLP
Beck, et al. v. Snohomish County, et al., Case No. 2:18-cv-01827-RSL 51 University Street, Suite 201
Page 2 of 25 Seattle, WA 98101

P: (206) 501-4447 ~ F: (206) 623-0794

 
eo Oo TD WB TO F&F WY VN

NN NO NO PO NO NH LH HO NY HF KF S| Re Se Se ee oe ee
oN DN ON FF WY NY KF GS OO Oo HD DH NW BR DH HY KF CC

 

 

Case 2:18-cv-01827-RSL Document 47-1 Filed 08/07/19 Page 8 of 30

husband, Greg Beck, became Piper’s parents. Paulette and Greg assumed sole custody of,
guardianship over, and all parental duties and responsibilities for Piper. Paulette and Greg
Beck had significant involvement in the life of Piper Travis at the time of this incident and
Piper’s death. Paulette brings claims individually (along with her husband/father of Piper,
Greg Beck, and daughter/sibling of Piper, Tamara Cash, who also bring individual claims)
and as Personal Representative for the Estate of Piper Travis.

2.2 Piper Travis was a long-time resident of Whidbey Island. The home she owned
and lived in was mere minutes away from her parents’ home. She was 34-years-old when she
became critically ill while housed at the Snohomish County Jail on misdemeanor charges. As
a direct result of Defendants’ ignoring Piper’s serious medical needs, Piper died on
December 17, 2017. At all relevant times, Piper was a citizen of the United States, living in
Island County, and as such was entitled to all rights, privileges, and immunities guaranteed
under state law, federal law, and the Washington State, and U.S. Constitutions. Piper Travis
has no surviving spouse or children.

2.3. At all material times, defendant Snohomish County was a municipal
corporation organized under the laws of the State of Washington, which by and through its
agency, the Snohomish County Sheriff’s Office (“SCSO”), operated, managed and controlled
the Snohomish County “Oakes Street” Jail (“SCJ”) and employed, engaged and/or contracted
with the remaining named defendants. Snohomish County is a public body responsible under
state law for the acts and omissions of its employees, officials, and contractors, including
those whose conduct is at issue in this action.

2.4 At all material times, defendant Ty Trenary (“Sheriff Trenary”), who is sued in
his official capacity, was employed by Snohomish County as the elected Sheriff for
Snohomish County and acting under color of law. In his role as Snohomish County Sheriff,
Defendant Trenary is responsible for the operation, administration, and management of SCSO
and SCJ, including formulating and implementing SCSO’s policies and procedures,

appointing top management, and ensuring that his deputies are properly and adequately

FIRST AMENDED COMPLAINT FOR DAMAGES FRIEDMAN | RUBIN® PLLP
Beck, et al. v. Snohomish County, et al., Case No, 2:18-cv-01827-RSL 51 University Street, Suite 201
Page 3 of 25 Seattle, WA 98101

P: (206) 501-4447 ~ F: (206) 623-0794

 
o Oo ND A FF WD Ne

Ne BN KN KH HY LY KD BRO RO eR Re ee ee le
ao NN OW FF WwW YY KF SFG OC OH HD DO HEH BP WY NPY KF CO

 

 

Case 2:18-cv-01827-RSL Document 47-1 Filed 08/07/19 Page 9 of 30

trained. Additionally, it is his responsibility to evaluate SCSO employee conduct, investigate
allegations of misconduct, and impose discipline when warranted.

2.5 At all material times, defendant Magellan Anderson (“Deputy Anderson”) was
employed by Snohomish County as a corrections deputy, whose duties and responsibilities
included providing for the custody and care of inmates, including monitoring inmates’ mental
and physical health. At all relevant times, Deputy Anderson was acting under color of law
and within the course and scope of his employment.

2.6 At all material times, defendant Emerson Yabut (“Deputy Yabut”) was
employed by Snohomish County as a corrections deputy, whose duties and responsibilities
included providing for the custody and care of inmates, including monitoring inmates’ mental
and physical health. At all relevant times, Deputy Yabut was acting under color of law and
within the course and scope of his employment.

2.7 At all material times, defendant Conner Smith (“RN Smith”) was licensed in
Washington as a registered nurse and employed by Snohomish County as a nurse at SCJ. His
duties and responsibilities included performing nursing assignments, conducting “fit-for-jail”
assessments, assuring that immediate inmate health care needs are met, and coordinating
appropriate follow-up care. At all material times, RN Smith was acting under color of law
and within the course and scope of his employment.

2.8 At all material times, defendant Bik-Yee Urban (“RN Urban”) was licensed in
Washington as a registered nurse and employed by Snohomish County as nurse at SCJ. Her
duties and responsibilities included performing nursing assignments, conducting “fit-for-jail”
assessments, assuring that immediate inmate health care needs are met, and coordinating
appropriate follow-up care. At all material times, RN Urban was acting under color of law
and within the course and scope of his employment.

2.9 At all material times, defendant Karin Heusted (““ARNP Heusted’’) worked as
an Advanced Registered Nurse Practitioner employed by Snohomish County at SCJ. Her
duties and responsibilities included, in addition to normal nursing duties, acting as a

“provider” at the jail, acting as a supervisor, and the responsibility for deciding when an

FIRST AMENDED COMPLAINT FOR DAMAGES FRIEDMAN | RUBIN® PLLP
Beck, et al. v. Snohomish County, et al., Case No. 2:18-cv-01827-RSL 51 University Street, Suite 201
Page 4 of 25 Seattle, WA 98101

P: (206) 501-4447 ~ F: (206) 623-0794

 
So CF JD DB WT BF W NO =

NY NY NY NY BY YB YD BD Re ee Re ee Oe OD ae
oO ND HW FF WwW Nn KF SD O60 Oe WI DH HW BF WHY FO

 

 

Case 2:18-cv-01827-RSL Document 47-1 Filed 08/07/19 Page 10 of 30

inmate should be transferred to a hospital for medical care. At all material times, she was
acting under color of state law and within the normal course and scope of employment.

2.10 At all material times, defendant Jason Burns (“MHB Burns”) worked as a
Mental Health Professional (“MHP”) employed by Snohomish County at SCJ. His duties and
responsibilities included performing mental health and suicide assessments, placing or
removing special watches, assuring that immediate mental health care needs are met, that risk
for self-harm is protected against, and coordinating appropriate specialized follow-up care.
At all material times, MHP Burns was acting under color of law and within the scope of his
employment.

2.11 At all material times, Defendant Stuart Andrews, M.D., was licensed in
Washington State as a physician and was employed by and/or under contract with Snohomish
County to provide physician and medical director services to Snohomish County for the
benefit of inmates of the SCJ. Dr. Andrews’ duties included, but were not limited to the
following: on site consultation, examination of inmate/patients and/or chart review, orders
for medications, labs, or other treatment for management of medical conditions; evaluations
of inmates with chronic or medically complex conditions; consultation by phone with SCJ
practitioners to determine need for hospitalization, medication changes, or other treatment for
serious medical conditions; reviewing and approving medical policies and clinic protocol,
including identifying the need for new protocols; reviewing medical services provided by
nursing staff; and issuing standing orders for medication and treatment. At all relevant times,
Dr. Andrews was acting within the course and scope of his employment with/for Snohomish
County.

2.12 At all material times, Defendant Health Pros Northwest (“HPN”), a for-profit
corporation organized and licensed under the laws of the State of Washington, contracted
with Snohomish County to provide licensed, qualified, trained, experienced, and otherwise
appropriate nursing and healthcare personnel to meet SCJ’s supplemental staffing needs. The
contract between HPN and Snohomish County assigns HPN the right to direct and control

HPN’s activities in providing these services. The contract also required the County to inform

FIRST AMENDED COMPLAINT FOR DAMAGES FRIEDMAN | RUBIN® PLLP
Beck, et al. v. Snohomish County, et al., Case No. 2:18-cv-01827-RSL 51 University Street, Suite 201
Page 5 of 25 Seattle, WA 98101

P: (206) 501-4447 ~ F: (206) 623-0794

 
oS Se IN HD DA BR WD NY eR

Ny NH NN NH WY YY NO KB ROR Re ee ee Oe ee ee ue lv lu
oo NO UN FP WY Ye KY SG Oo MH HD HR wD BR WH WB SY OC

 

 

Case 2:18-cv-01827-RSL Document 47-1 Filed 08/07/19 Page 11 of 30

HPN of all SCJ policies and procedures. At all relevant times, RNs Dunham and King were
working at SCJ under HPN’s contract with Snohomish County.

2.13 At all material times, defendant Jeanne Dunham (“RN Dunham”) was licensed
in Washington as a registered nurse and employed by HPN under its contract with Snohomish
County to provide supplemental nursing staff at SCJ. Her duties and responsibilities included
performing nursing assignments at SCJ, conducting “fit-for-jail” assessments, assuring that
immediate inmate health care needs are met, and coordinating appropriate follow-up care.
At all material times, RN Dunham was acting under color of law and within the course and
scope of her employment.

2.14 At all material times, defendant Joseph King (“RN King”) was licensed in
Washington as a registered nurse and employed by HPN under its contract with Snohomish
County to provide supplemental nursing staff at SCJ. His duties and responsibilities included
performing nursing assignments at SCJ, conducting “fit-for-jail” assessments, assuring that
immediate inmate health care needs are met, and coordinating appropriate follow-up care.
At all material times, RN King was acting under color of law and within the course and scope
of her employment.

2.15 Defendant JOHN DOES 1-10 are presently unidentified persons who, while
acting under color of state law and within the normal course and scope of employment, were
directly or indirectly responsible for the supervision and care of Piper Travis during her
incarceration at SCJ between November 20, 2017 and December 1, 2017.

2.16 On April 26, 2019, Washington Governor Jay Inslee signed into law Substitute
Senate Bill 5163, which became effective July 28, 2019. Sections 1-5 of that Act expand the
claims that can be made under Washington law with respect to deceased persons. Section 6
of that Act states: “This act is remedial and retroactive and applies to all claims that are not
time barred, as well as any claims pending in any court on the effective date of this section.”

2.17 Pursuant to that Act, Plaintiff Paulette Beck as Personal Representative and
Plaintiffs Paulette and Greg Beck and Tamara Cash together and individually, bring wrongful

death and survivor claims for damages on behalf of Piper Travis, Paulette Beck (Piper’s

FIRST AMENDED COMPLAINT FOR DAMAGES FRIEDMAN | RUBIN® PLLP
Beck, et al. v. Snohomish County, et al., Case No. 2:18-cv-01827-RSL 51 University Street, Suite 201
Page 6 of 25 Seattle, WA 98101

P: (206) 501-4447 ~ F: (206) 623-0794

 
Oo Oo NHN DH Hn FP WD NY Ke

Ny NM BH KB KB NY BH NR RO ue eh ee leu ee
ao ND NW FF BY NY KH SG OO HI DR HW BR HD Bw KF OS

 

 

Case 2:18-cv-01827-RSL Document 47-1 Filed 08/07/19 Page 12 of 30

mother), Greg Beck (Piper’s father), and Tamara Cash (Piper’s sibling), all of whom are
statutory beneficiaries as defined by the newly applicable language in RCW 4.20.020.
Plaintiffs claim all damages available under the newly applicable language in RCW
§§ 4.20.010, 4.20.020, 4.20.060, 4.20.046, and 4.24.010.

Til.
JURISDICTION AND VENUE
3.1 This is a civil rights deprivation of rights claim under the scope of 42 U.S. Code
§ 1983. This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343, and 1367.
3.2 Venue is appropriate in the Western District of Washington pursuant to
28 U.S.C. § 1391 because Defendant Snohomish County resides in this judicial district and
the acts and omissions giving rise to the claims alleged herein occurred in Snohomish
County, Washington, within the Western District of Washington.
3.3. Plaintiff Paulette Beck served a Notice of Tort Claim on the Snohomish County
Risk Management Office on April 9, 2018 pursuant to RCW 4.92 et seq., and more than the
required sixty (60) days has passed without resolution of the claim.
IV.
FACTS

A. Deliberate Indifference to Piper’s Pain, Suffering, and Serious Medical Needs

4.1. On the afternoon of November 20, 2017, an officer pulled over the car that
Piper Travis was riding in because the driver did not have his seat belt on. When the officer
discovered that Piper had some older misdemeanor warrants, she was arrested and booked
into the Snohomish County Jail.

4.2 When Piper was booked into SCJ, RN Smith measured Piper’s vital signs as

 

 

 

 

 

 

 

follows:

Blood pressure sitting 114/69

Pulse sitting 87

Respiration 16
FIRST AMENDED COMPLAINT FOR DAMAGES FRIEDMAN | RuBIN® PLLP
Beck, et al. v. Snohomish County, et al., Case No. 2:18-cv-01827-RSL 51 University Street, Suite 201
Page 7 of 25 Seattle, WA 98101

P: (206) 501-4447 ~ F: (206) 623-0794

 
Co Oe KN DN A BP BW LH =

VY N NY NY NY NYY NY BD De w]e ee me ee ee em oe
ao ND YN FF Ye NY KF SD oO mew I DR HW BW BH SB Oo

 

 

Case 2:18-cv-01827-RSL Document 47-1 Filed 08/07/19 Page 13 of 30

 

Temperature 98.2

 

 

 

 

Blood oxygen saturation 100

 

Based on this and other information, Jail staff found that Piper was “fit” for booking.

4.3 On the morning of November 21, 2017, Piper made an in-custody court
appearance. She pled not guilty to misdemeanor charges and was held on an appearance
bond, awaiting trial under the presumption of innocence. During the hearing, Piper conducted
herself appropriately, answered questions rationally, and gave no indication whatsoever of
illness or medical distress.

4.4 Between November 21 and November 28, SCJ records reveal few entries
regarding Piper. Those entries that do reference her predominantly address how she spent the
one hour per day of “rec time” during which she was allowed out of her solitary confinement
cell.

4.5 On November 28, as her illness became obvious, Piper began to make regular
appearances in SCJ’s record keeping system.

4.6 On November 28 at approximately 4:47 a.m., Deputy Munson noticed Piper
“crying in her cell.” When asked what was wrong, Piper reported that she was suffering from
a “terrible headache” with an “uncommon level of pain.”

4.7 In response to these observations, Deputy Munson summoned medical staff to
visit and evaluate Piper.

4.8 When Defendant Conner Smith (“RN Smith”), a Jail nurse, responded, Piper
told him that she did not have a history of migraine headaches and that the pain level was
uncommon. Piper also made the odd comment that the pain may have been the result of
“sabotage” by other inmates.

4.9 Despite Piper’s irrational thought process and report of an uncommonly painful
headache, with no history or injury to explain it, it appears that RN Smith failed to conduct
any meaningful medical assessment. No records were reviewed. No medical history was
obtained. Nothing indicates that RN Smith even bothered to take Piper’s vital signs, which

consist of clinical measurements of a person’s temperature, pulse rate, respiration rate, and

FIRST AMENDED COMPLAINT FOR DAMAGES FRIEDMAN | RUBIN® PLLP
Beck, et al. v. Snohomish County, et al., Case No. 2:18-cv-01827-RSL 51 University Street, Suite 201
Page 8 of 25 Seattle, WA 98101

P: (206) 501-4447 ~ F; (206) 623-0794

 
CoC Oo NK OW FF WD Le

NH N NY NY KN ND NY DR Rm ee ea a a a
aon Nn ON FF WDB NY KF SG OO HI DH HW BB WwW HH YF OS

 

 

Case 2:18-cv-01827-RSL Document 47-1 Filed 08/07/19 Page 14 of 30

blood pressure. Without scheduling any follow-up assessment or treatment and with no plan
to check on Piper later, RN Smith simply issued Piper one dose of 400 mg of Ibuprofen and
departed.

4.10 After RN Smith departed, Deputy Munson noted that, Piper “continued to make
noises of pain and anguish for hours.” In response to Piper’s obvious pain and suffering,
Deputy Munson ordered Piper to quiet down. In SCJ records, Deputy Munson wrote,
“T reminded her [Piper] that she is sharing a small living space with 12 other women who are
trying to sleep. Noise dropped off considerably for the time being.”

4.11 Later, on November 28, Ms. Travis “refused” rec time due to her headache.
She later declined a meeting with her lawyer and lunch.

4.12 On November 28 at 1:18 p.m., Ms. Travis was noted to be “hard to rouse from
sleep” when visited by Jail Classifications Officer Leopold.

4.13. On November 29 at 7:13 a.m., Defendant Yabut (“Deputy Yabut’”) noted that
Piper was “making strange noises” and was “very slow to process” instructions, which had to
be repeated on “numerous” occasions “before she would comply.”

4.14 Deputy Yabut disciplined Piper by revoking her rec time “due to her incoherent
behavior” and “inability to follow instructions.”

4.15 On November 29 at 3:15 p.m., Defendant Anderson (“Deputy Anderson”)
noted on a SCJ record that Piper “refused” to return her meal tray. Deputy Anderson
interpreted this event as insubordination and disciplined Piper by ordering that she receive
sack meals for three days “as a deterrent.” In the same entry, Defendant Anderson noted that
Piper “had been moaning sporadically all day.”

4.16 On November 30 at 6:22 a.m., Deputy Yabut noted that Piper “refused” to eat
breakfast.

4.17 On November 30 at 6:51 a.m., Deputy Yabut noted that Piper had removed her
pants. He recorded that when she (Piper) “is not sleeping, she is screaming.”

4.18 On November 30 at 3:00 p.m., Deputy Anderson noted that Piper, “had feces on

her hands, her uniform, and upon the wall in her cell.” While ordering the disoriented Piper to

FIRST AMENDED COMPLAINT FOR DAMAGES FRIEDMAN | RUBIN® PLLP
Beck, et al. v. Snohomish County, et al., Case No. 2:18-cv-01827-RSL 51 University Street, Suite 201
Page 9 of 25 Seattle, WA 98101

P: (206) 501-4447 ~ F: (206) 623-0794

 
oO eo SI DN A FB WD NHN

BS wo DO KH KN BD RO RO RO me eR ee eee
ao NBO UR FF YW YY KF GS Oo OHO HD DR AH BF WD YY —& CO

 

 

Case 2:18-cv-01827-RSL Document 47-1 Filed 08/07/19 Page 15 of 30

disrobe and clean herself, Deputy Anderson noted that she “shuffled aimlessly” and “at a
slow speed,” seemed to have great difficulty dressing herself, and that she “refused” another
visit with her attorney.

4.19 After observing Piper’s confusion and inability to read numbers written in large
font on a piece of paper, Deputy Anderson callously wrote that, “MAX[imum confinement] is
a good place for her.”

4.20 On November 30 from 4:00 p.m. through midnight, SCJ’s E unit was under the
supervision of Deputy Farrell. Despite having access to all of the earlier reports of Piper’s
distress, Deputy Farrell failed to memorialize anything regarding Piper’s behavior or
wellbeing, writing that, “[A]ll of the excitement happened on day shift. Nothing significant to
report for swing shift. Have a safe night.”

4.21. On December 1 at midnight, E unit was turned over to the supervision of
Deputy Guerrero, who performed three “welfare/module checks” within the first hour.
Deputy Guerrero promptly noticed something seriously wrong with Piper:

[She] was exhibiting abnormal behavior. Partially unclothed from the waist
down. During the first welfare check, I knocked on her cell door and asked her
to put her pants on. [Ms.] Travis did not acknowledge me. I knocked on the
door several more times, [Ms.] Travis would not look directly at me. Her eyes
would sort of roll back halfway, clenched fists, tensed body, shaking, breathing
fast, yelling, and incoherent. She looked like she was in pain, but since she
wasn’t talking. I really did not know where she stood. I know she is incoherent
and slow to process directives/information but I had a weird feeling about her
well-being.

After making these observations, Deputy Gurerro requested medical attention for
Piper.

4.22 On December 1 at 1:15 a.m., Defendant Jeanne Dunham (RN Dunham),
a “contract” nurse supplied to SCJ by Health Pros Northwest (“HPN”), responded to E unit to
evaluate Piper. RN Dunham noted that Piper was screaming, “urinating on herself,” and her
cell had the “smell of urine and feces.” RN Dunham noted that Piper, “will look at you when

you call her name but will not answer.”

FIRST AMENDED COMPLAINT FOR DAMAGES FRIEDMAN | RuBIn® PLLP
Beck, et al. v. Snohomish County, et al., Case No. 2:18-cv-01827-RSL 51 University Street, Suite 201
Page 10 of 25 Seattle, WA 98101

P: (206) 501-4447 ~ F: (206) 623-0794

 
So CO NY KH NH FF WY LH =

NY NY NHN NY NY NY NB BD Re Rm ee ee ee ea aa ee
oN DN UN FF HW NY  |§ SD OD DO HI HDA DW BR HD HB FH CS

 

 

Case 2:18-cv-01827-RSL Document 47-1 Filed 08/07/19 Page 16 of 30

4.23 RN Dunham failed to take any of Piper’s vital signs. She claims that she
“tried” to measure Piper’s blood oxygen saturation but was unable to do so because Piper
would not “cooperate.” In essence, RN Dunham conducted no meaningful medical
assessment, conducted no type of records review nor collected any clinical information about
Piper.

4.24 On December | at 1:29 a.m., RN Dunham departed E unit, leaving her severely
ill patient with no plan to follow-up with her or attempt further assessment. Despite observing
Piper’s alarming symptoms, and despite having access to the earlier reports about Piper’s
rapidly deteriorating condition, RN Dunham failed to provide Piper any medical treatment.

4.25 On December 1, following her visit with Piper and without conducting any
meaningful medical assessment, RN Dunham concluded that Piper’s symptoms were
behavioral in nature, as opposed to medical. Instead of placing Piper in the jail’s medical unit,
RN Dunham ordered that deputies transport Piper to the jail’s Observation Unit for a
“behavioral”—as opposed to a “medical”—watch and scheduled her for an appointment with
a Jail Mental Health Provider.

4.26 No attempt was made by RN Dunham to identify, describe, or explain what
mental health condition Piper apparently suffered from that would account for the symptoms
that she objectively manifested, including suffering from severe pain, inability to walk,
inability to talk, seizures, and incontinence. No effort was made to review or obtain a medical
or mental health history. No effort was made to obtain any necessary records or contact any
person or entity to gather additional necessary information.

4.27 On December 1, at 2:08 a.m., jail surveillance video shows Deputies Gurerro,
Lewis, Mount, and Balentine carrying a non-ambulatory Piper down the E unit stairs to a
wheelchair for transport to the Observation Unit. Deputy Gurerro noted that “[t]hroughout
this process, [Ms.] Travis continued tensing up her body . . . like she was in pain and she
wanted us to be aware of that.” Apparently, no one questioned what possible (unnamed)

mental health condition caused Piper to lose the ability to walk or stand.

FIRST AMENDED COMPLAINT FOR DAMAGES FRIEDMAN | RUBIN® PLLP
Beck, et al. v. Snohomish County, et al., Case No. 2:18-cv-01827-RSL 51 University Street, Suite 201
Page 11 of 25 Seattle, WA 98101

P: (206) 501-4447 ~ F: (206) 623-0794

 
oO CO ND AHN Be WY YO eS

NY Ne NB NY NY ND DD RD DR i ese
oO ND WH FF YP NHN K§ DGD Oo we I DR HW B&B WH KF OC

Case 2:18-cv-01827-RSL Document 47-1 Filed 08/07/19 Page 17 of 30

4.28 The “behavioral” watch, which required jail deputies (as opposed to medical
professionals) to observe and record their observation of Piper every 30 minutes (on a Special

Watch form), began at approximately 2:30 a.m. on December 1:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TIME DESCRIPTION OF MS. TRAVIS BY DEPUTY
2:20 a.m. “Seen by nurse” [unknown]
2:30 a.m. “Yelling” Gomez
3:00 a.m. “Screamed” Gomez
3:30 a.m. “On bunk, appears asleep” Gomez
4: 00 a.m. “On bunk, appears asleep” Gomez
4:30 a.m. “On floor, yelling” Standish
5:03 a.m. “Laying on floor, making noises” Gomez
5:30 a.m. “Refused breakfast” Gomez
6:02 a.m. “Laying on floor, awake” Gomez
6:30 a.m. “Laying on floor, awake” Gomez
7:00 a.m. “Laying on floor, awake” Gomez
7:30 a.m. “On floor, making noises” Gomez

 

 

 

4.29 There are no entries whatsoever on the Special Watch log for the entire eight

hour “day shift” from 8:00 a.m. through 4:00 p.m. No SCJ record provides any explanation

for deputies’ failures to log or record their observations of Piper for this eight-hour period.

4.30 At 10:30 a.m., Defendant Jason Burns, a Jail mental health professional (“MHP

Burns”), visited Piper and described her condition as follows (emphasis added):

[I] observed [her] writhing on the floor near the door wearing standard issue
jail uniform. [Her] cell was highly malodorous and it appears that [she] urinated
on the cell floor. DOD was notified of [the need to cleanup her] cell situation.
This writer attempted to interview [her] for 10 minutes however [she] did not
respond to attempt to start a conversation. [She] yelled out a few times
appearing possibly in pain but did not respond to this writer. [She] made no eye
contact with this writer and was staring at the ceiling in her cell. [She] appears

 

 

FIRST AMENDED COMPLAINT FOR DAMAGES
Beck, et al. v. Snohomish County, et al., Case No, 2:18-cv-01827-RSL
Page 12 of 25

FRIEDMAN | RUBIN® PLLP
51 University Street, Suite 201
Seattle, WA 98101
P: (206) 501-4447 ~ F: (206) 623-0794

 
oO Oo YN DH OW FPF W LH =

NY BeBe WY NY KB NY DN BP DOR Re eye ee ea ee
ao ND DW FF BY NY KF OD oO wm HT DR Hh BR HY HY YF OS

 

 

Case 2:18-cv-01827-RSL Document 47-1 Filed 08/07/19 Page 18 of 30

decompensated at this time and it appears that the 30’ watch is necessary to
confirm her safety while in custody. Plan at this time is to continue the 30’
watch. [She] will remain in OU until baseline is established or behavior
changes. MHP will follow up tomorrow.

4.31 Defendant Bik-Yee Urban (“RN Urban”), a Jail nurse, accompanied MHP

Burns during his visit. RN states that she was unable to take Piper’s vital signs during this

visit. She did not provide any other medical treatment. No attempt was made by MHP Burns

or RN Urban to identify or explain what mental health condition Piper apparently suffered

from that would account for all of the symptoms that she objectively manifested, including

suffering from severe pain, inability to walk, inability to talk, and incontinence. No evidence

suggests that either attempted a medical or mental health history, reviewed or attempted to

obtain any necessary records, or contacted any person to gather additional necessary

information.

4.32 On December 1 at 4:22 p.m., ARNP Heusted scheduled the first medical

appointment for Piper. The appointment was scheduled for December 4", four days later.

4.33 Entries in the Special Watch Log resumed with the change of shift at 4:00 p.m.

 

 

 

 

 

 

 

 

 

 

 

(emphasis added):

TIME DESCRIPTION OF MS. TRAVIS DEPUTY |
4:00 p.m. “Laying on floor” Rizk
4:40 p.m. “Moved” Rizk
5:10 p.m. “Moved” Rizk
5:25 p.m. “Refused dinner” Rizk
6:05 p.m. “On floor, foaming” Rizk
6:30 p.m. “On floor, foaming Rizk
7:00 p.m. “On floor, foaming” Rizk
7:40 p.m. [illegible] [illegible]
8:00 p.m. “On floor, foaming” Rizk

 

 

 

 

FIRST AMENDED COMPLAINT FOR DAMAGES
Beck, et al. v. Snohomish County, et al., Case No. 2:18-cv-01827-RSL

Page 13 of 25

FRIEDMAN | RUBIN® PLLP
51 University Street, Suite 201
Seattle, WA 98101
P: (206) 501-4447 ~ F: (206) 623-0794

 
eo wea YI DH A FP WD YY Re

MY NY Ye NY NY KY NY NY KN Be em em ew ee ee oe
eo WD AW RF DW BY EF SG oC wm TIA WAN BR BDH BS

 

 

Case 2:18-cv-01827-RSL Document 47-1 Filed 08/07/19 Page 19 of 30

4.34 At 7:40 p.m. on December 1, RN King memorialized some of Pipet’s vital

signs (for the first time since booking):

 

 

 

 

 

Blood pressure sitting 168/77
Pulse sitting 147
Respiration 36
Temperature [blank]
Blood oxygen saturation 88.0%

 

 

 

 

4.35 On December 1, at 7:48 p.m., RN King’s chart note for Piper indicated that
(emphasis added):

Ms. Travis is [nJot responding, having rapid eye movements. [F]oaming in

her mouth and hyperventilating, [and] has not been eating and drinking for

almost 20 hours. [P]Jupils round equal and reactive, left eye sensitive to light,

vital[s] elevated, [she is] unable to take oral meds and non verbal.

However, despite knowledge of Piper’s vital signs and symptoms, RN neither
contacted 911 nor requested paramedics. Rather, Defendant King called a two-person EMT
team to respond to the jail to perform a standard “psych eval” on Ms. Travis.

4.36 Ina chart note that she failed to enter until December 6, ARNP Heusted admits
that she had been informed by RN King about Piper’s concerning condition. She documented
that RN King informed her that Piper had not been eating (or drinking), was not responsive or
talking, and had resisted vital signs. Heusted “ordered” continued observation. Hours later,
RN King again contacted Heusted to inform her that Piper did not look good and that a
deputy was “concerned.” Heusted then agreed that RN King could have Piper assessed for
transport to the hospital.

4.37 In a chart note that he failed to enter until December 6, 2017, Dr. Stuart
Andrews states that on December 1, 2017 between 1630 and 1700 hours, RN King had
contacted him and reported that Piper Travis was on the floor writhing, which she had been
doing earlier. She (Piper) had been seen by nurses and MHPs and her presentation was

thought to be behavior. She (Piper) had been urinating on herself and the odor of feces was

FIRST AMENDED COMPLAINT FOR DAMAGES FRIEDMAN | RUBIN® PLLP
Beck, et al. v. Snohomish County, et al., Case No. 2:18-cv-01827-RSL 51 University Street, Suite 201
Page 14 of 25 Seattle, WA 98101

P: (206) 501-4447 ~ F: (206) 623-0794

 
o ceo NY DB wD FF WO LH kK

NY BRB Bw HY ND NR ND BRD NR mm sa ee
ao NA WN HW FF YW NY KF DBD OD OW aI DH WA BP W PB F&F OC

 

 

Case 2:18-cv-01827-RSL Document 47-1 Filed 08/07/19 Page 20 of 30

reported; first noted at 0230. Dr Stuart noted that Piper had complained of a headache on
November 28, 2017 but claimed that there were no further documented reports of headache.
He noted that Piper had resisted vital sign checks by Nurse King. Without requesting or
obtaining any additional information or visiting/directly observing/examining Piper Travis,
Dr. Andrews declined to have Piper transported to an emergency room. Instead, he asked
Nurse King to make frequent nursing checks, “and if her presentation did not change for the
better in the next 2 hours, if it or (sic) declined, to call the provider on call for possible
hospital transfer.”

4.38 RN King and ARNP Heusted and Dr. Andrews failed to declare a medical
emergency for Piper, failed to contact 911, and failed to provide emergency medical care.
Instead of contacting paramedics, they placed a non-emergency call to EMTs at 7:58 p.m.

4.39 By declining to declare a medical emergency for Piper, SCJ avoided having
their SCJ employees (deputies and medical staff) write an incident report (as would have been
required by law and policy).

4.40 On December 1, a two-person EMT team arrived at the Jail. The EMTs noticed
that no one at the jail seemed particularly upset or worried about Piper, and no medical staff
were present to greet them or provide any medical history or assessment of Piper. Jail
employees again informed the EMTs that Piper just needed a “psych eval,” and they
suggested to the EMTs that Piper was “faking it.”

4.41 Upon encountering Piper, the EMTs immediately recognized that she was
extremely ill. They described Piper lying supine on a mattress in her own urine, unresponsive
to verbal stimuli and hyperventilating with frothy white sputum around her mouth. They
observed Piper suffering seizure activity, including involuntary movement of her arms and
recorded her temperature at 102 degrees. Jail staff informed the medics that Piper had been
in that condition for at least four hours.

4.42 The EMTs decided that Ms. Travis’ condition was far too critical to call 911
and wait for paramedics. They decided to immediately transport Ms. Travis to the hospital,

using emergency lights and sirens.

FIRST AMENDED COMPLAINT FOR DAMAGES FRIEDMAN | RUBIN® PLLP
Beck, et al. v. Snohomish County, et al., Case No. 2:18-cv-01827-RSL 51 University Street, Suite 201
Page 15 of 25 Seattle, WA 98101

P: (206) 501-4447 ~ F: (206) 623-0794

 
oC Oo NN KO OH FF WY VY Ke

Ny NH BH NH WHY ND KN KH RO RR; Re ee i ke oe Oe
oO ND HA FF WD NHN K& BSD OO CO Hs DR WwW BB WwW PB KF OCS

 

 

Case 2:18-cv-01827-RSL Document 47-1 Filed 08/07/19 Page 21 of 30

4.43 On their paperwork, the EMTs checked the box for “possible neglect”
associated with Ms. Travis’ condition.

4.44 On December 1 at 8:32 p.m., the EMTs and Ms. Travis arrived at Providence
Regional Medical Center Everett, whose medical professionals were again able to measure

Ms. Travis’ vital signs:

 

 

 

 

 

Blood pressure sitting 142/92
Pulse 147
Respiration 32
Temperature 101.5F
Blood oxygen saturation 98.0%

 

 

 

 

She was diagnosed with sepsis, meningitis, and acute respiratory distress. They noted:
“Distress: severe” and Ms. Travis is “critically ill appearing.”

4.45 Doctors heavily dosed Ms. Travis with painkillers and antibiotics, medically
inducing a coma that finally relieved her of the pain and suffering inflicted by Defendants’
deliberate indifference.

4.46 Defendant’s failed to notify anyone from Ms. Travis’ family about her
circumstances until December 5, 2017, four days after her arrival at the hospital.

4.47 Ms. Travis’ family is haunted by the thought of Ms. Travis struggling and
suffering alone, first in her cell and then at the hospital, with no loved ones to support her.

4.48 On December 12, 2017, having stabilized her condition but with no brain
activity, doctors urged Ms. Travis’ family to put her on palliative care and remove life
support.

4.49 On December 14, 2017, with no improvement in her condition, Ms. Travis’
family agreed.

4.50 On December 15, Ms. Travis underwent music-thanatology therapy. She
“responded to lullabies played in the rhythm of her breathing, with a slight decrease in rate

and several sighs.”

FIRST AMENDED COMPLAINT FOR DAMAGES FRIEDMAN | RUBIN® PLLP
Beck, et al. v. Snohomish County, et al., Case No. 2:18-cv-01827-RSL 51 University Street, Suite 201
Page 16 of 25 Seattle, WA 98101

P: (206) 501-4447 ~ F: (206) 623-0794

 
co me YN DB HH BR WwW NY

NH NO NY ND NY NY RD RD NR mei ei a ea
ao ND UN FF WD NH KF DBD OC me HD DR HM BRB WwW HY Ff OC

 

 

Case 2:18-cv-01827-RSL Document 47-1 Filed 08/07/19 Page 22 of 30

4.51 On December 16, less than one month after being booked into the Snohomish
County Jail on misdemeanor charges, Ms. Travis died.

B. Deliberate Indifference of Sheriff Trenary, Snohomish County, and HPN
Resulting From SCJ’s Inadequate Policies, Practices, Customs, and Systemic
Deficiencies.

4.52 There is a long, concerning pattern of inmate deaths at the Snohomish County
Jail. Beginning in 2014, prompted by an unusual number of deaths, SCSO was the focus of a
number of reviews and assessments that were highly critical of SCSO’s operation and
management of SCJ. These reviews were conducted by the Pierce County Sheriff's Office,
the National Institute of Corrections (“NIC”), and a consultant hired by SCSO. The reviews
resulted in a number of recommendations to Sheriff Trenary and SCSO that were necessary in
order to bring their operations up to a constitutionally sufficient level.

4.53 In August 2013, Pierce County officials met with SCJ officials to discuss their
review and assessment of SCJ’s operations. The minutes from the meeting reveal that Pierce
County officials warned Snohomish County, in part, that: “There are no intervention efforts
being undertaken or conducted. A common fallback to accommodate shortfalls for staffing
and care is that the inmate is tagged as “feigning” their need for care. This then becomes part
of the “culture” as is the case for the [SCJ].

4.54 Over the last few years, Snohomish County has faced an uncommon number of
lawsuits arising from their repeated deliberate indifference to the medical and mental health
needs of the inmates housed at SCJ. Reports from numerous experts have been provided to
Sheriff Trenary and SCJ administration that identify the clear need for increased employee
accountability, additional training, and improved policy and procedure. The lawsuits have
identified a clear pattern or series of incidents of deliberate indifference to inmates’ serious
medical and mental health needs. Although the lawsuits have resulted in numerous costly
settlements that have required Snohomish County and those persons it contracts with to pay

millions of dollars, Sheriff Trenary and his SCJ administration have failed to address their

deficiencies.

FIRST AMENDED COMPLAINT FOR DAMAGES FRIEDMAN | RUBIN® PLLP
Beck, et al. vy. Snohomish County, et al., Case No. 2:18-cv-01827-RSL 51 University Street, Suite 201
Page 17 of 25 Seattle, WA 98101

P: (206) 501-4447 ~ F: (206) 623-0794

 
eo Oo NY DH A BR BW PPO =

NY NY MY KY VY NY NY DY DO eee ee ee Le OL
ao NNO OH SP Ww NY KF SG Ome HD ORO HW BR WD YF Oo

 

 

Case 2:18-cv-01827-RSL Document 47-1 Filed 08/07/19 Page 23 of 30

4.55 In purposeful defiance of the damning conclusions of the formal reviews and
assessments, and of the hefty settlement figures, Sheriff Trenary and his selected SCJ
administrators have consistently ratified the actions of SCJ employees who violate the
constitutional rights of inmates. Sheriff Trenary fails to discipline SCJ employees’ deliberate
indifference to an inmate’s serious medical or mental health need. This continual ratification
has sent a clear message to SCJ employees that their actions are beyond meaningful review
and accountability. Sheriff Trenary’s failure of leadership and accountability has created an
institutional culture that not only tolerates, but supports, ignoring and doubting inmates’
serious medical needs and actively obstructs the provision of adequate medical care.

4.56 In the present case, Sheriff Trenary not only failed to discipline anyone for what
happened to Piper, he has taken his culture of ratifying constitutional violations to a new low.
He has regressed from simply ignoring the conclusions of formal reviews of his employees’
actions to, now, refusing to conduct any review at all. He relies on the fact that SCJ
transported a comatose and unresponsive Piper Travis to the hospital before she died to
support his position that no investigation into the actions of his employees or circumstances
surrounding her death is warranted or necessary.

4.57 To date, no investigation (death, internal, or otherwise) has been conducted into
the circumstances leading to Piper’s death. Snohomish County has steadfastly ignored
Plaintiff's (and her attorneys’) request for any type of investigation. This refusal to
investigate has been coupled with SCSO failing to timely respond to Plaintiff's public
records requests. For example, nearly one year ago, Plaintiff submitted a request for jail
surveillance video depicting Piper while she was housed at SCJ. To date, SCSO has failed to
produce a single video clip of Piper Travis to Plaintiff, asserting that all of the video is
confidential and claiming that they are still working on necessary “redactions” of the video.

4.58 Sheriff Trenary’s refusal to investigate his employees’ actions relating to
Piper’s death is a cagey and self-serving attempt to avoid knowledge of his employees’

actions, inactions, and failings. His failure to investigate, supervise, and impose

FIRST AMENDED COMPLAINT FOR DAMAGES FRIEDMAN | RUBIN® PLLP
Beck, et al. v. Snohomish County, et al., Case No. 2:18-cv-01827-RSL 51 University Street, Suite 201
Page 18 of 25 Seatile, WA 98101

P: (206) 501-4447 ~ F: (206) 623-0794

 
eo S&S SI DH OH FB W WH —&

Ny NM NY NY NY KD NY BD Bee ee ee ae ee Oe
oN TD UN FF WD NY = SG OO HDR HW BR WD BB KF CO

 

 

Case 2:18-cv-01827-RSL Document 47-1 Filed 08/07/19 Page 24 of 30

accountability constitutes an institutional and official deliberate indifference to inmates’
rights

4.59 The circumstances of this case evidence a continued pattern and practice of
inmates’ serious medical needs being ignored as a result of an accepted custom and culture of
SCJ employees’ assuming that inmates are faking or feigning their medical or mental health
symptoms.

4.60 Sheriff Trenary and Snohomish County continue to operate the SCJ with
inadequate policy and procedure. For example, at the time of Piper Travis’s death, nothing
indicates that there was policy, procedure, or training related to how frequently an inmate’s
vital signs must be taken, what steps a medical provider should take if any inmate refuses to
have his/her vital signs taken, and/or recording or tracking an inmate’s intake of food and
fluids.

4.61 According to the contract between Snohomish County and HPN, HPN adopted
and/or ratified all SCJ policies, practices, and procedures (or lack thereof). HPN agreed to be
informed of SCJ policy and procedure. It also agreed that its employees would operate under
existing SCJ policy and procedure while working at SCJ.

V.

FIRST CAUSE OF ACTION: SECTION 1983 —
FOURTEENTH AMENDMENT VIOLATION — DELIBERATE
INDIFFERENCE TO PIPER TRAVIS’S SERIOUS MEDICAL NEED

5.1 Jail inmates have the constitutional right to receive and access adequate health
care. The rights of pretrial detainees, such as Piper Travis, emanate from the Due Process
Clause of the Fourteenth Amendment.

5.2 By virtue of the facts set forth above, the Defendants violated Piper Travis’s
federally-protected rights by their deliberate indifference to her pain, suffering, and serious
medical need. As a direct and proximate result of the defendants’ deliberate indifference to
Piper’s constitutional rights, Piper suffered gruesome pre-death pain, suffering, terror, and

anxiety, in an amount to be proven at trial.

FIRST AMENDED COMPLAINT FOR DAMAGES FRIEDMAN | RUBIN® PLLP
Beck, et al. v. Snohomish County, et al., Case No. 2:18-cv-01827-RSL 51 University Street, Suite 201
Page 19 of 25 Seattle, WA 98101

P: (206) 501-4447 ~ F: (206) 623-0794

 
oOo Oo YN DO OH BR WD NY

MY NY NY BY BY KN DD NO Re eB Re eo ea ea a ea
oo ND UH FW NY FH SG O60 Oe HT BDA HW BF WH HB SF GS

 

 

Case 2:18-cv-01827-RSL Document 47-1 Filed 08/07/19 Page 25 of 30

5.3. By virtue of the facts set forth above, Defendant Snohomish County and its
agents and employees and Defendant Trenary interfered with, obstructed, and otherwise
deprived Piper Travis of her constitutionally protected Civil Rights, including, but not limited
to, the violation of Piper’s right to due process and equal protection of the laws protecting
those similarly situated as her, including her liberty interests and protection of her life; the
violation of Piper’s right against cruel and unusual punishment and for the deliberate
indifference to Piper’s right to reasonable, effective, and prompt medical care and treatment.

5.4 By virtue of the facts set forth above, Defendant Snohomish County was aware
of the inadequate medical care SCJ was providing to its inmates and failed to adequately
train, supervise, and hold accountable its employees with regard to the conduct described
herein. Defendant Snohomish County deprived Piper Travis of her civil rights and her
entitlement to equal protection of the law via its lack of training, policies, and procedures,
which have directly led to multiple deaths at the Snohomish County Jail, including but not
limited to deliberate indifference, lack of proper observation, missed watches, lack of medical
screening, and lack of necessary medical treatment, all in violation of 42 U.S.C. § 1983.

5.5. Additionally, by virtue of the facts set forth above, the Defendants are liable for
compensatory and punitive damages for deprivation of the civil rights of Piper Travis
guaranteed by the Fourteenth Amendment to the Constitution and 42 U.S.C. § 1983 to be free
from deprivation of life without due process of law.

VI.

SECOND CAUSE OF ACTION: SECTION 1983 CIVIL
RIGHTS VIOLATION FOURTEENTH AMENDMENT RIGHTS -
LOSS OF PARENT CHILD RELATIONSHIP
6.1 Parents have long been recognized as having standing to sue for their own
losses associated with the wrongful death of a child by officials under 42 USC 1983. Parents

have a constitutionally protected liberty interest under the Fourteenth Amendment in the love,

companionship and relationship with their child.

FIRST AMENDED COMPLAINT FOR DAMAGES FRIEDMAN | RUBIN® PLLP
Beck, et al. v. Snohomish County, et al., Case No. 2:18-cv-01827-RSL 51 University Street, Suite 201
Page 20 of 25 Seattle, WA 98101

P: (206) 501-4447 ~ F: (206) 623-0794

 
o Oe YN DH OD F&F W NY

ao ND UN FW NY KFKF§ OD Oo He YD DH NH BP W HB FY OC

 

 

Case 2:18-cv-01827-RSL Document 47-1 Filed 08/07/19 Page 26 of 30

6.2 By virtue of the facts set forth above, the Defendants, through their deliberate
indifference, caused Plaintiffs Paulette and Gregory Beck, who became Piper’s parents at the
age of two and remained her parents until her death, to be deprived of their constitutional
right to love, society and companionship with their daughter, Piper, for which they are
entitled to compensatory and punitive damages in an amount to be proved at trial.

VIL.

THIRD CAUSE OF ACTION ~— STATE LAW CLAIM - OUTRAGE
(State Law Claim — Outrage)

7.1 By virtue of the facts set forth above, Defendant Snohomish County and
Defendant Trenary are liable to the Plaintiffs for the tort of outrage because of the extreme
and outrageous actions of its employees who failed to notify Piper’s family of her medical
emergency and/or transport to Providence Hospital. Piper’s parents are haunted by the image
of their daughter alone in her hospital room. For days, they were prevented from being with
their dying daughter. They were deprived of the chance to comfort her. They were denied
any chance to advocate for her health care needs. They were denied any opportunity to
provide relevant information regarding her medical background. Worst yet, they were
deprived of their final moments with Piper. They are outraged by the actions of SCJ that led
to their daughter being all alone, fighting for her life because no one at SCJ made any attempt
to contact them.

VII.

FOURTH CAUSE OF ACTION FOR WRONGFUL DEATH, SURVIVAL, AND
DEATH OF CHILD CLAIMS UNDER WASHINGTON LAW

8.1 By virtue of the facts set forth above, Defendants Snohomish County and
Health Pros Northwest by and through the actions/inaction of their employees violated
Washington State law. Said Defendants owed Piper Travis a duty of reasonable medical care
during her incarceration at the SCJ. Defendants breached their duty, and treated Piper

negligently and below the standard of care to which each is held. As a direct and proximate

FIRST AMENDED COMPLAINT FOR DAMAGES FRIEDMAN | RuBIN® PLLP
Beck, et al. v. Snohomish County, et al., Case No. 2:18-cv-01827-RSL 51 University Street, Suite 201
Page 21 of 25 Seattle, WA 98101

P: (206) 501-4447 ~ F: (206) 623-0794

 
oOo Se YN DBD A BP W YPN &

N NY WY NY NHN NY DN DDR wm; em a ea ea a a
on DTD OH FF YW Y FP SG Oo wmM HI DO NW BP WH BH & BS

 

 

Case 2:18-cv-01827-RSL Document 47-1 Filed 08/07/19 Page 27 of 30

result of their negligent conduct, Piper Travis experienced substantial pre-death pain, terror,
suffering, anxiety, and eventual death. Additionally, the Defendants by and through their
negligence caused Plaintiffs Paulette and Greg Beck, who became Piper’s parents at the age
of two and remained her parents until her death, and Piper’s sibling, Tamara Cash, to be
deprived of their constitutional right to love, society and companionship with their daughter
and sister.

8.2 Plaintiffs claim all remedies available under RCW 4.20 et seq. and RCW 4.24
et seq, as currently enacted July 28, 2019.

VIII.
REQUEST FOR RELIEF

WHEREFORE, Plaintiffs request relief against Defendants as follows:

1. Fashioning an appropriate remedy awarding Plaintiffs general and special
damages including damages for pain, suffering, terror, and loss of parental relationship
pursuant to § 1983 and 1988 and any applicable Washington law;

2. Punitive damages from the individual, non-municipal, Defendants to the extent
authorized by law in an amount to be proven at trial;

3, Awarding Plaintiffs reasonable attorney’s fees and costs, under 42 U.S.C.
§ 1988 and to the extent otherwise permitted by law; and

4. For all damages sustained by plaintiffs in an amount proven at trial, including
without limitations, all available noneconomic damages, including loss of life, incurred
medical, funeral, and burial expenses, loss of consortium, loss of love, destruction of the
parent-child-sibling relationship, and the pain, suffering, terror, anxiety and fear of impending

death or their daughter and sister, decedent Piper Travis; and

5. Such other relief as may be just and equitable.
Hf
//
If
FIRST AMENDED COMPLAINT FOR DAMAGES FRIEDMAN | RUBIN® PLLP
Beck, et al. v. Snohomish County, et al., Case No. 2:18-cv-01827-RSL 51 University Street, Suite 201
Page 22 of 25 Seattle, WA 98101

P: (206) 501-4447 ~ F: (206) 623-0794

 
co Oo SI DR ww BP W NY

YN NY NY NY NY BL DY BP DO Re RR ee i ee i ee le ve
ao nN DN OH EF WN K§ OD OC Oe HS DR AW BR WwW HB KF OC

 

 

Case 2:18-cv-01827-RSL Document 47-1 Filed 08/07/19 Page 28 of 30

DATED this 7 day of August 2019.

FRIEDMAN | RUBIN® PLLP
Attorneys for Plaintiffs

henge rows
By:

Cheryl Snow, WSBA #26757
csnow@friedmanrubin.com

51 University Street, Suite 201

Seattle, WA 98101

Phone: (206) 501-4446

Fax: (206) 623-0794

 

MAZZONE LAW FIRM, PLLC
Attorneys for Plaintiffs

irl £ knows
By:

For: Braden Pence, WSBA #43495

bradenp@mazzonelaw.com

James Herr, WSBA #49811
jamesh@mazzonelaw.com

Peter Mazzone, WSBA #25262
peterm@mhb.com

3002 Colby Avenue, Suite 302

Everett, WA 98201

Phone: (425) 259-4989

Fax: (425) 259-5994

 

FIRST AMENDED COMPLAINT FOR DAMAGES FRIEDMAN | RUBIN® PLLP
Beck, et al. v. Snohomish County, et al., Case No. 2:18-cv-01827-RSL 51 University Street, Suite 201
Page 23 of 25 Seattle, WA 98101

P; (206) 501-4447 ~ F: (206) 623-0794

 
